DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this office action
Claims 1, 7, 12, 13, 15, 17 and 18 have been amended
Claims 19 and 20 have been added

Response to Arguments
Applicant’s arguments with respect to the amendment filed 7/19/2022 have been considered but are moot in view of new grounds of rejection

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6-8, 10, 12-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al (US 2018/0049227 A1) in view of Fehrenbach et al (US 2020/0092685 A1).

Regarding Claim 1, Moon teaches a communication method, applied to a terminal device, wherein the method comprises: 
obtaining first data and a quality of service (QoS) parameter corresponding to the first data (Moon: Fig. 1; [0184], [0206]-[0209], UE obtains data in its buffer that is associated with QCI), wherein the QoS parameter comprises at least one of reliability information, latency information, communication distance information, data rate information, or service type information (Moon: [0207], QCI including delay/latency requirement, packet error rate/reliability, type of service…); and 
sending an identifier to a network device, wherein the identifier corresponds to the QoS parameter (Moon: Fig. 1; [0184], [0206]-[0209], UE transmit the SR with the combination of bits including the QCI/identifier).  
Although Moon teaches scheduling request for V2V ([Moon: [0189]), Moon does not explicitly disclose wherein the first data is to be transmitted by the terminal device through a sidelink.
Fehrenbach teaches wherein the first data is to be transmitted by the terminal device through a sidelink (Fehrenbach: [0444], [0465]-[0468], scheduling request for V2V messages to be transmitted via sidelink).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Moon wherein the first data is to be transmitted by the terminal device through a sidelink as disclosed by Fehrenbach to provide a system for vehicle group communication (Fehrenbach: Abstract, Fig. 2).
 
Regarding Claim 7, Moon teaches a terminal device (Moon: Fig. 1 and 35, UE), comprising: at least one processor, one or more memories coupled to the at least one processor and storing programming instructions for execution by the at least one processor to obtain first data and a quality of service (QoS) parameter corresponding to the first data (Moon: Fig. 1; [0184], [0206]-[0209], UE obtains data in its buffer that is associated with QCI), wherein the QoS parameter includes at least one of reliability information, latency information, communication distance information, data rate information, or service type information (Moon: [0207], QCI including delay/latency requirement, packet error rate/reliability, type of service…); and 
a transceiver, the transceiver configured to send an identifier to a network device, wherein the identifier corresponds to the QoS parameter (Moon: Fig. 1; [0184], [0206]-[0209], UE transmit the SR with the combination of bits including the QCI/identifier).    
Although Moon teaches scheduling request for V2V ([Moon: [0189]), Moon does not explicitly disclose wherein the first data is to be transmitted by the terminal device through a sidelink.
Fehrenbach teaches wherein the first data is to be transmitted by the terminal device through a sidelink (Fehrenbach: [0444], [0465]-[0468], scheduling request for V2V messages to be transmitted via sidelink).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Moon wherein the first data is to be transmitted by the terminal device through a sidelink as disclosed by Fehrenbach to provide a system for vehicle group communication (Fehrenbach: Abstract, Fig. 2).

Regarding Claim 13, Moon teaches a network device (Moon: Fig. 1 and 34, NB), comprising: a transceiver, the transceiver configured to receive an identifier from a terminal device; at least one processor, one or more memories coupled to the at least one processor and storing programming instructions for execution by the at least one processor (Moon: Fig. 1; [0184], [0206]-[0209], UE transmit the SR with the combination of bits including the QCI/identifier), to determine a quality of service (QoS) parameter, wherein the QoS parameter corresponds to the Page: 6 of 8 identifier (Moon: Fig. 1; [0184], [0206]-[0209], UE obtains data in its buffer that is associated with QCI), and wherein the QoS parameter comprises at least one of reliability information, latency information, communication distance information, data rate information, or service type information (Moon: [0207], QCI including delay/latency requirement, packet error rate/reliability, type of service…).  
Although Moon teaches scheduling request for V2V ([Moon: [0189]), Moon does not explicitly disclose wherein the first data is to be transmitted by the terminal device through a sidelink.
Fehrenbach teaches wherein the first data is to be transmitted by the terminal device through a sidelink (Fehrenbach: [0444], [0465]-[0468], scheduling request for V2V messages to be transmitted via sidelink).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Moon wherein the first data is to be transmitted by the terminal device through a sidelink as disclosed by Fehrenbach to provide a system for vehicle group communication (Fehrenbach: Abstract, Fig. 2).

Regarding claims 2, 8 and 14, Moon teaches wherein the QoS parameter further comprises data priority information (Moon: [0207], [0283]).  

Regarding claims 4, 10 and 16, Moon teaches wherein the sending an identifier to a network device comprises: sending a buffer status report (BSR) to the network device, wherein the BSR comprises the identifier, and wherein: the BSR further comprises a total data volume of all data that is in the terminal device and that corresponds to the identifier or the BSR further comprises destination address information corresponding to at least one of the first data (Moon: Fig. 1; [0108], [0184], [0206]-[0209], the SR comprises a combination of bits comprising the buffer status; QCI used to identify the data in the buffer) or a data volume of all data that is in the terminal device and that corresponds to both the destination address information and the identifier.  

Regarding claims 6, 12 and 18, Moon teaches wherein the method further comprises: receiving a second message sent by the network device, wherein the second message comprises a correspondence between the at least one of the subcarrier spacing or the transmission time interval and the identifier (Moon: Fig. 1; [0208]).

Regarding Claim 17, Moon teaches wherein the transceiver is further configured to send scheduling resource information to the terminal device, and wherein a scheduling resource corresponding to the scheduling resource information has at least one of a subcarrier spacing or a transmission time interval (Moon: Fig. 1; [0208]).  

Regarding Claims 19 and 20, Moon in view of Fehrenbach teaches wherein the terminal device is a vehicle or a vehicle-mounted device (Fehrenbach: Fig. 2; [0465]-[0468]).

Claims 3, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al (US 2018/0049227 A1) in view of Fehrenbach et al (US 2020/0092685 A1) in further view of Park et al (US 2011/0222499 A1).

Regarding claims 3, 9 and 15, Moon does not explicitly disclose wherein the method further comprises: receiving a first message sent by the network device, and wherein the first message comprises a correspondence between the identifier and the QoS parameter.  
	Park teaches receiving a first message sent by the network device, wherein the first message comprises a correspondence between the identifier and the QoS parameter (Park: [0094], UE receiving uplink grant/first message comprising QoS ID identifier).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Moon by receiving a first message sent by the network device, wherein the first message comprises a correspondence between the identifier and the QoS parameter as disclosed by Park to provide a system for performing bandwidth request procedure to improve QoS (Park: [0010]).

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al (US 2018/0049227 A1) in view of Fehrenbach et al (US 2020/0092685 A1) in further view of Wallentin et al (US 2019/0059019 A1).

Regarding claims 5 and 11, Moon teaches whereinApplication No. : 17/029,894 Filed: September 23, 2020 Page: 4 of 8receiving scheduling resource information sent by the network device, wherein a scheduling resource corresponding to the scheduling resource information has at least one of a subcarrier spacing or a transmission time interval (Moon: Fig. 1; [0208]).
Although Moon teaches scheduling request for V2V communication, Moon does not explicitly disclose transmitting, through a sidelink by using the scheduling resource corresponding to the scheduling resource information, data corresponding to the identifier, wherein the at least one of the subcarrier spacing or the transmission time interval corresponds to the identifier. 
Wallentin teaches transmitting, through a sidelink by using the scheduling resource corresponding to the scheduling resource information, data corresponding to the identifier, wherein the at least one of the subcarrier spacing or the transmission time interval corresponds to the identifier (Wallentin: [0102], [0105], UE receiving sidelink grant to perform sidelink communication).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Moon by transmitting, through a sidelink by using the scheduling resource corresponding to the scheduling resource information, data corresponding to the identifier, wherein the at least one of the subcarrier spacing or the transmission time interval corresponds to the identifier as disclosed by Wallentin to provide a system for QoS differentiation in sidelink communication (Wallentin: [0002]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KODZOVI ACOLATSE whose telephone number is (571)270-1999. The examiner can normally be reached Monday to Friday 10 am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Avellino Joseph can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478